TIJERINA, Justice,
dissenting.
I respectfully dissent. Appellee’s suspension arises from a trivial act of misconduct which at most should merit a reprimand. This set of facts should be viewed under the doctrine of de minimis non cur-at lex, which stands for the proposition that the law does not care for or take notice of very small or trifling matters. This doctrine has been used to excuse minor deviations from the letter of the law. See Fort Worth Neuropsychiatric Hospital, Inc. v. Bee Jay Corp., 587 S.W.2d 746, 757 (Tex.Civ.App.-Fort Worth 1979), rev’d on other grounds, 600 S.W.2d 763 (Tex.1980); Anguiano v. Jim Walter Homes, Inc., 561 S.W.2d 249, 255 (Tex.Civ.App.-San Antonio 1978, writ ref’d n.r.e.).
Additionally, the commission’s hearing on this matter was tainted when members of the commission adjourned to a private room to consider the contents of a letter from Captain Moran. Appellee was not allowed to read the letter, which deprived him of effective cross examination and due process. The fact that the letter was not admitted in evidence does not cure the inappropriate action by the commission. The right to cross examination is a vital element in a fair adjudication of disputed facts. The right to examine and rebut all evidence is not confined to court trials, but applies also to administrative hearings. Richardson v. City of Pasadena, 513 S.W.2d 1, 4 (Tex.1974). Accordingly, I would affirm.